DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanslip (US 10378747).
Regarding Claim 1, Hanslip discloses (in at least fig. 5) a LED strip with discontinuous illumination comprising at least a first section, in turn comprising a laminar support (30) on one or both faces of which LEDs (6) are attached, characterized in that the LED strip further comprises a second section (including 34) comprising at least one conductor (34N and 34P) connected to the first section, such that said strip can be (is capable of) bent, bowed, or folded by the second section in the same plane as that of the laminar support (bent as seen in Fig. 5. Claim 3 describes the as flexible).
Regarding Claim 2, Hanslip discloses the LED strip according to claim 1, wherein the conductor of the second section is configured as a continuation of the laminar support of the first section (as seen in fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanslip.
Regarding Claim 3, Hanslip discloses the LED strip according to claim 1, having a flexible conductor. 
Hanslip does not expressly disclose wherein the conductor of the second section is formed as a knot.
A person having ordinary skill in the art would recognize that the conductor of Hanslip which is formed of a flexible wire could be tied in a simple hand knot for the purpose of securing the LED strip. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the Hanslip device wherein the conductor of the second section is formed as a knot for the purpose of securing the LED strip.
Regarding Claim 4, Hanslip discloses the LED strip according to claim 1, having a flexible conductor. 

A person having ordinary skill in the art would recognize that the conductor of Hanslip which is formed of a flexible wire could be tied in a simple hand knot for the purpose of securing the LED strip. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the Hanslip device wherein a second section is arranged at one end of the LED strip, said second section is formed as a knot such that the LED strip can be arranged hanging from said knot for the purpose of securing the LED strip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R STERN whose telephone number is (571)270-3350.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB R STERN/Examiner, Art Unit 2879 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878